Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER 18 U.S.C. Certification of Donny R. Johnson Senior Vice President, Chief Financial Officer of Duckwall-ALCO Stores, Inc. and Subsidiaries I, Donny R. Johnson, Senior Vice President, Chief Financial Officer of Duckwall-ALCO Stores, Inc. and Subsidiaries, hereby certify, in accordance with 18 U.S.C. ss 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) The Quarterly Report on Form 10-Q for the quarter ended July 29, 2007, which accompanies this certification, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) The information contained in the Quarterly Report on Form 10-Q for the quarter ended July 30, 2006, which accompanies this certification, fairly presents, in all material respects, the financial condition and results of operation of Duckwall-ALCO Stores, Inc. A signed original of this written statement required by Section 906 has been provided to Duckwall-ALCO Stores, Inc. and will be retained by Duckwall-ALCO Stores, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Date: September 6, 2007 By: /s/ Donny R. Johnson Donny R. Johnson Senior Vice President - Chief Financial Officer
